Citation Nr: 1142239	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-28 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bleeding ears.

2.  Entitlement to service connection for rectal bleeding (to include Crohn's disease).

3.  Entitlement to service connection for tension headaches.

4.  Entitlement to service connection for bilateral ankle sprains.

5.  Entitlement to service connection for excessive daytime somnolence (EDS) and hypersomnia.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to a higher initial rating for degenerative changes L5-S1, currently rated as 0 percent disabling.

9.  Entitlement to a higher initial rating for chronic maxillary sinusitis, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2006; a statement of the case was issued in July 2007; and a substantive appeal was received in September 2007.   

The Veteran presented testimony at a Board hearing in September 2011.  A transcript of the hearing is associated with the veteran's claims folder. 

The Veteran also appealed the issues of entitlement to service connection for bilateral hip pain, and entitlement to service connection for temporomanibular joint (TMJ) dysfunction.  However, the Veteran withdrew these issues at his September 2011 Board hearing.  Consequently, the issues are not before the Board.  

The Board also notes that the Veteran's September 2007 substantive appeal did not include the issues of an increased rating for a residual scar, right forearm; and an increased rating for bilateral hearing loss.  Consequently, the issues are not before the Board.    

By rating decision in January 2011, the RO denied the Veteran's claim for service connection for pancolitis.  A notice of disagreement was received in February 2011.  It does not appear that a statement of the case has been issued with regard to this claim.  Accordingly, this issue must be remanded to the RO for such action.  Manlincon v. West, 12, Vet.App. 238 (1999).

The issues of entitlement to service connection for a bilateral ankle disability, a bilateral knee disability, a right shoulder disability, and rectal bleeding (to include Crohn's disease) and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical diagnosis of current chronic bleeding ears.

2.  Tension headaches were manifested during the Veteran's active duty service.

3.  Excessive daytime somnolence (EDS) and hypersomnia were manifested during the Veteran's active duty service.

4.  The Veteran's degenerative changes L5-S1 are manifested by x-ray evidence of arthritis, and painful motion.  It is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  The Veteran's service-connected chronic maxillary sinusitis is not manifested by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  A current, chronic disability manifested by bleeding ears was not incurred in or aggravated by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Tension headaches were incurred during the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Excessive daytime somnolence (EDS) and hypersomnia were incurred during the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the veteran's service-connected degenerative changes L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5003, 5242 (2011).

5.  The criteria for entitlement to a compensable disability evaluation for the veteran's service-connected chronic maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6513 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated March 2006.  

The March 2006 notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO sent the veteran a September 2006 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the veteran physical examinations in July 2005, April 2006, and August 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bleeding ears
The Veteran testified that he has ringing in his ears and hearing loss (he is already service connected for hearing loss and tinnitus).  He also testified that he has occasional bleeding in the ears; but not as much as he used to.  

The service treatment records reflect that that in January 2005, the veteran sought treatment for bleeding in his left ear.  He reported that approximately a week and a half prior to seeking treatment, he was cleaning his ear with a Q-tip when the ear started bleeding.  He denied any trauma to the ear and he denied swelling.  Upon examination, there was no active bleeding or swelling of the ear canal.  There was some dried blood in the middle of his ear.  He was assessed with a left inner ear canal abrasion that was resolving.  The Veteran completed Reports of Medical History in June 2005 and January 2006.  Both times, he stated that he had infrequent ear bleeding and somewhat frequent ear clogs.  His June 2005 examination yielded normal findings.  

The Veteran underwent a VA examination in July 2005.  There was no mention of ear bleeding.  He underwent another VA examination in April 2006.  Examination of the ears failed to reveal any bleeding, scaly mucosa, or open lesions.  The examiner stated that no diagnosis could be made regarding ear bleeding because there was no pathology upon which to base a diagnosis.  The Veteran underwent audiological examinations in April 2006 and September 2010.  Bleeding ears was not mentioned at these examinations either.  External examination of the veteran's ears revealed them to be within normal limits.  A September 2010 otoscopy revealed clear external auditory canals with the ability to visualize the tympanic membranes bilaterally.  Tympanometry revealed normal middle ear pressure and compliance bilaterally.

The Board finds that the Veteran incurred a left ear abrasion in January 2005; however, the corresponding treatment report states that the abrasion was resolving.  Subsequent medical examinations have failed to reflect findings attributed to an ear disability (with the exception of hearing loss and tinnitus for which the veteran is already service connected).  Moreover, the post service outpatient treatment reports reflect no findings of treatment.  In the absence of any treatment, objective findings on examination, or any current diagnosis, the Board finds that the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for bleeding ears must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Headaches
The Veteran testified that while he was on the submarine, he was under a good deal of stress and he began to experience headaches regularly.  He also stated that he was not sleeping much.  

The service treatment records reflect that the veteran completed a Report of Medical History in June 2005.  In it, he indicated that he suffered from severe or frequent headaches.  He handwrote that he has had approximately three headaches per week for the past 3-4 months.  The Veteran underwent a VA examination in July 2005.  He complained of recurring headaches (not migraines) that are associated with sleepiness.  He reported that when headaches occur, he is able to work; but he has to take medication.  The headaches occur approximately once every three days, with each lasting approximately five hours.  The examiner diagnosed the Veteran with tension headaches.  In January 2006, in conjunction with his separation from service, he completed another Report of Medical History.  He once again indicated that he suffered from frequent or severe headaches.  

The Veteran underwent a VA examination in April 2006.  He continued to complain of headaches beginning in 2004 that occur when he has not slept well.  He averaged approximately two headaches per week, with each one lasting approximately 3 hours.  He reported that when they occur, he has to stay in bed and is unable to do anything.  The Veteran was once again diagnosed with tension headaches.  

The Board notes that no medical examiner specifically provided a nexus opinion linking the Veteran's tension headaches to service.  However, the Board finds that the veteran consistently complained of headaches in service; that he provided credible testimony of headaches in service that was consistent with the service treatment records; that he was diagnosed with tension headaches during service and again three months after discharge from service; and that he has a current diagnosis of tension headaches.  In giving the benefit of the doubt to the veteran, the Board finds that service connection is warranted for tension headaches.

EDS
The Veteran testified that while he was in service (beginning in A school), he struggled to get to sleep at night; and when he was awake, he struggled to stay fully awake and alert.  He stated that he would doze off regularly; have a short-tracked memory regarding what he was supposed to accomplish; and be exhausted all the time.  He testified that he was seen by a neurologist who couldn't figure out exactly what could be done about it.  It was recommended that he be discharged from service.  The Veteran was uncertain as to whether he was diagnosed with a disability during service.  He thought he remembered the medical examiners telling him that it was excessive daytime somnolence and hypersomnia.  

The service treatment records reflect that the veteran sought treatment in July 2004.  He complained of fatigue, difficulty awakening, and daytime somnolence.  In September 2004, the veteran underwent a polysomnogram which revealed an EPWORTH sleepiness scale total consistent with severe EDS.  The examiner opined that the Veteran's EDS is likely due to shift work disorder and poor sleep hygiene.  An April 2005 neurology clinic note reflects a continued diagnosis of EDS despite the change in work schedule.  There was no evidence of sleep apnea or narcolepsy.  The examiner diagnosed the veteran with idiopathic hypersomnia.  The diagnosis was noted again on a June 2005 Ionizing Radiation Medical Examination.  An undated memorandum from the Commanding Officer of the Naval Submarine Support Center recommended that the veteran be disqualified from submarine duty due to his history of excessive daytime sleepiness  

The Board finds that the veteran provided credible testimony that he began experiencing EDS during service.  Moreover, his testimony is fully corroborated by the service treatment records.  The Board finds that service connection for EDS/idiopathic hypersomnia is warranted.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeals arise from the original assignment of  disability evaluations following awards of service connection, the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability ratings to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Low Back
The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Pursuant to Diagnostic Code 5243 (concerning intervertebral disc syndrome) a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.  

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion (as noted above).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints (such as vertebrae) affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Noncompensable limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

At the Veteran's September 2011 Board hearing, he testified that his back disability causes pain in his lower back when he bends or twists, and that it will disturb his sleep. 

The Veteran underwent a VA examination in July 2005.  He complained of constant low back pain (rated a 5 in severity) that travels to his left leg.  He stated that the functional limitation is that it reduces the amount of weight he can lift or carry.  It also limits his ability to run.  He denied any incapacitating episodes or lost time from work.  Upon examination, there were no complaints of radiating pain on movement.  There was no muscle spasm or tenderness noted.  The Veteran was able to achieve 90 degrees of forward flexion; 30 degrees extension; and 30 degrees of right and left lateral flexion and right and left rotation.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays revealed mild L5-S1 facet degenerative changes with scoliosis.  The examiner diagnosed the veteran with early degenerative sclerosis.  

The Veteran underwent another VA examination in April 2006.  The veteran continued to complain of constant back pain (this time rated at a 7 in severity).  He reported that the pain prevents him from bending over and lifting heavy objects.  It also prevents him from working on cars.  He denied incapacitating episodes.  Upon examination, the veteran's range of motion was the same as it was in July 2005 (90 degrees of forward flexion; 30 degrees extension; and 30 degrees of right and left lateral flexion and right and left rotation).  However, the examiner noted that the veteran had pain at 90 degrees of forward flexion.  The examiner also stated that the joint function of the spine was additionally limited by pain after repetitive use; and that pain has a major functional impact.  Limitation of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The veteran was diagnosed with a lumbar strain.  

The Veteran underwent a third VA examination in August 2010.  The examiner noted that the Veteran had a history of lower back stiffness and constant mild pain.  He stated that there was no history of fatigue, decreased motion, weakness, spasm, radiating pain, or incapacitating episodes.  Upon examination, the veteran's posture, head position, and gait were normal.  There were no abnormal spine curvatures.  The veteran was able to achieve 100 degrees of forward flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion.  X-rays revealed that lumbar vertebral bodies and intervertebral discs were well maintained; and there was no evidence of spondylolysis or focal osseous lesions.  

The Board finds that the Veteran has provided credible evidence that he experiences pain on motion (bending and twisting).  Moreover, the April 2006 VA examiner found that the veteran had pain at 90 degrees of forward flexion; that the joint function of the spine was additionally limited by pain after repetitive use; and that pain has a major functional impact.  Finally, the July 2005 x-ray revealed mild L5-S1 facet degenerative changes with scoliosis.  In light of this credible evidence of painful motion and limitation of motion due to pain after repetitive use, the Board finds that a rating of 10 percent is warranted for the veteran's degenerative changes L5-S1.

In order to warrant a rating in excess of 10 percent, the veteran's disability would have to be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board notes that the veteran's range of motion has never been so limited.  All three VA examiners found that the veteran's limitation of motion was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  Although the Board acknowledges that the April 2006 examiner noted that the joint function of the spine was additionally limited by pain after repetitive use, there is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.      

Consequently, the Board finds that a rating of 10 percent, but no greater, is warranted for the veteran's degenerative changes L5-S1.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's pain with motion squarely matches the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Sinusitis
Under the General Rating Formula for Sinusitis, a noncompensable evaluation is assignable for chronic maxillary sinusitis if detected by X-ray only (no other symptoms).  A 10 percent disability rating is assignable for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Higher percentage levels of disability rating are assignable for more severe symptoms.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).  A note to the General Rating Formula defines an "incapacitating episode of sinusitis" as one that requires bed rest and treatment by a physician.  Id.

The Veteran testified that his sinus disability is manifested by nosebleeds that last anywhere from 1/2 hour to an hour.  He stated that it causes him to miss time from work.  However, he and his wife clarified that he works at a restaurant and when he gets a nosebleed he has to go to the bathroom.  Since he works as a waiter, he cannot be away from his table for too long.  He stated that he has had a little bit of time lost from work, here and there.  

The Veteran underwent an April 2006 VA examination.  Examination of the nose did not reveal any bleeding, scaly mucosa, or open lesions.  There was no diagnosis for nose bleeds because there was no pathology upon which to base a diagnosis.  

Furthermore, the Board notes that there are no outpatient treatment records which reflect findings that would warrant a compensable rating.

The Board acknowledges that the veteran has provided credible testimony as to his experiencing nosebleeds.  However, the symptoms described by the Veteran do not warrant a compensable rating.  

The totality of the evidence does not support a finding that the appellant is entitled to a compensable disability rating.  There is no evidence in the record that the appellant has suffered from one or two incapacitating episodes per year, requiring prolonged antibiotic treatment, or that he has experienced three to six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2011).  The only credible evidence of record establishes that the appellant experiences nosebleeds.  The Board is sympathetic to the appellant's condition; unfortunately, the competent and credible evidence of record does not establish that he is entitled to a compensable disability rating.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable disability rating for sinusitis, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms of occasional nosebleeds match the type and degree of the examples set forth under the criteria for the current noncompensable schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
    

ORDER

Entitlement to service connection for tension headaches is warranted.

Entitlement to service connection for excessive daytime somnolence (EDS)/hypersomnia is warranted.

Entitlement to service connection for bleeding ears is not warranted.  

Entitlement to a compensable rating for chronic maxillary sinusitis is not warranted.  

Entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected degenerative changes L5-S1 is warranted.  


REMAND

Rectal bleeding 
The Veteran testified that he had rectal bleeding in service and that he is currently receiving treatment for it.  He believed that he was diagnosed with ulcerative colitis; but that the diagnosis was changed to Crohn's disease.  

The service treatment records confirm that the Veteran (in his June 2005 and January 2006 Reports of Medical History) reported infrequent irritation/bleeding from the rectum.  They also reflect that the veteran sought treatment in September 2005 for what he believed was irritable bowel syndrome (IBS).  He complained of diarrhea, stools that are mostly liquid, and blood on toilet paper (but not in the stool).  He was assessed with IBS.  Finally, the service treatment records include exit care patient information regarding gastroenteritis.  

The Board notes that the precise nature of the Veteran's disability (or disabilities) is unclear.  It is also unclear what disability (or disabilities) began during service or are causally related to service.  

The Veteran underwent a VA examination in July 2005.  The examiner found scar tissue at 1 o'clock.  There were no hemorrhoids detected; and the examiner diagnosed the veteran with recurrent rectal fissure with objective factors including a healed fissure noted on examination.  

The Veteran underwent a VA examination again in April 2006.  The examination report stated that the veteran declined a rectal examination; but that he has hemorrhoids that recur occasionally.  However, the examiner contradicts himself by later stating (on the same page in which he stated that the veteran declined an examination), that "examination of the rectal area did not reveal any external hemorrhoids or anal fissures.  No bleeding noted.  No diagnosis for rectal bleed."    

Outpatient treatment reports reflect that the veteran sought treatment in September 2008 for bloody diarrhea and loose stools of three weeks duration.  Examination revealed no external hemorrhoids or fissures.  He underwent a colonoscopy in February 2009; and he was diagnosed with colitis in April 2009.  

An August 2010 VA examination report reflects a diagnosis of pancolitis, which the examiner found was less likely than not the result of the veteran's other service connected disabilities (wart, right index finger; psoriasis; back strain; and lipomas).  There was no opinion regarding whether pancolitis was directly related to service.  

Finally, a December 2010 outpatient treatment report states that the veteran developed diarrhea and bright red blood per rectum in 2008.  The examiner rendered a likely diagnosis of Crohn's disease, based on the Veteran's biopsies.

In short, the Veteran was assessed with a healed rectal fissure in July 2005 (during service).  If the current rectal bleeding is due to a rectal fissure, then it would appear that service connection would be warranted.  However, subsequent treatment reports and VA examinations reflect symptomatology beginning in September 2008 (a couple of years after discharge from service).  This symptomatology appears more severe and it is unclear whether this symptomatology is related to the rectal fissure diagnosed in July 2005.  The Board finds that a VA examination is warranted to determine the nature, extent, and etiology of the Veteran's current disability (or disabilities) manifested by loose stools, rectal bleeding, etc.  

Joints
The Board notes that the service treatment records and post service treatment records offer conflicting diagnoses regarding the Veteran's joint pain.  

The service treatment records reflect a few complaints of joint pain: right ankle sprain (March 2003), left ankle pain (March 2005), right shoulder sprain (December 2005), knees (July 2005).  However, the veteran underwent a VA examination in July 2005; and the examiner found that no diagnosis was warranted because the examiner could find no pathology upon which to base a diagnosis.

The Veteran underwent another VA examination in April 2006.  Once again, the examiner found no pathology regarding the Veteran's ankles.  The examiner diagnosed a right shoulder strain and status post bilateral knee strains (although no knee strains were diagnosed in service).  

Finally, the Veteran underwent an examination in November 2010.  The examiner diagnosed the Veteran with psoriatic arthritis, and stated that it was at least as likely as not caused by or a result of "none."  

The Board notes that if arthritis were manifested to a compensable degree within one year of service, it would be presumptively service connected.  However, in this case, it was not diagnosed within one year of service.  It was not diagnosed at either the Veteran's July 2005 or April 2006 examinations.  To the contrary, there was no noted pathology at the July 2005 examination.  The Board notes that the veteran was diagnosed with psoriasis in service (but not psoriatic arthritis).  Finally, the November 2011 examiner's opinion is confusing at best.  

The Board finds that a VA examination is warranted to determine the nature, extent, and etiology of the veteran's bilateral ankle disability, right shoulder disability, and bilateral knee disability.  

Pancolitis
As noted in the introduction, by rating decision in January 2011, the Veteran's claim for service connection for pancolitis was denied.  A notice of disagreement was received in February 2011.  It does not appear that a statement of the case has been issued with regard to this claim.  Accordingly, this issue must be remanded to the RO for such action.  Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, extent, and etiology of the disability or disabilities manifested by loose stools and rectal bleeding.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the veteran's disability or disabilities manifested by loose stools, rectal bleeding, etc. began during or are causally linked to any incident of service.   

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, extent, and etiology of the Veteran's bilateral ankle disability, right shoulder disability, and bilateral knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the veteran's bilateral ankle disability, right shoulder disability, and bilateral knee disability (to include psoriatic arthritis) began during or is causally linked to any incident of service.   

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

3.  With regard to the issue of entitlement to service connection for pancolitis, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have an opportunity to complete and appeal by filing a timely substantive appeal if he so desires.

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the claims remains denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


